Exhibit 99.1 July 13, 2011 Analyst Contact: Andrew Ziloa Media Contact: 918-588-7163 Brad Borror 918-588-7582 ONEOK and ONEOK Partners Schedule Second-quarter 2011 Earnings Conference Call and Webcast TULSA, Okla. – July 13, 2011 – ONEOK, Inc. (NYSE: OKE) and ONEOK Partners, L.P. (NYSE: OKS) will release their second-quarter 2011 earnings after the market closes on Aug. 2, 2011. A joint conference call will be held the following day on Aug. 3, 2011, at 11 a.m. Eastern Daylight Time (10 a.m. Central Daylight Time). The call also will be carried live on the ONEOK and ONEOK Partners websites. Members of ONEOK’s and ONEOK Partners’ executive management team will participate in the call and webcast. What:
